Citation Nr: 0937965	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  09-03 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for left ear hearing loss.

2.  Entitlement to service connection for left ear 
cholesteatoma with vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from December 1974 to 
March 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant is appealing the initial rating that was 
assigned to the left ear hearing loss disability after 
service connection was granted.  Thus, the appellant is, in 
effect, asking for a higher rating effective from the date 
service connection was granted.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

In July 2009, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is in the claims file.

The Board notes that the RO denied the appellant's claim of 
entitlement to service connection for left ear cholesteatoma 
with vertigo in a rating decision issued in July 2008; the 
appellant was notified of the denial in a letter dated July 
28, 2008.  The appellant submitted a notice of disagreement 
(NOD) to that denial of service connection for the left ear 
cholesteatoma with vertigo in a VA Form 21-4138 that was 
received by the RO on July 17, 2009.  As the claims file does 
not contain any Statement of the Case (SOC) issued in 
response to the appellant's July 2009 NOD on the left ear 
cholesteatoma with vertigo service connection issue received 
by the RO following the July 2008 rating decision, the Board 
must therefore remand that service connection claim for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).

The Board also notes that the appellant's claim for service 
connection for right ear hearing loss was denied in a rating 
decision issued by the RO in July 2008.  As the appellant 
apparently has neither initiated nor completed the procedural 
steps required for an appeal of that denial, the matter is 
not before the Board at this time.  Therefore the issues on 
appeal are as reflected on the title page.

The issue of entitlement to service connection for left ear 
cholesteatoma with vertigo is addressed in the REMAND portion 
of the decision below and that issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's left ear hearing loss disability has been 
manifested by Level III hearing acuity or better in the left 
ear.

2.  The appellant's service-connected left ear hearing loss 
disability has not been shown to produce an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
left ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 
4.7, 4.10, 4.85, Table VI and Table VII, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1160, 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's left ear hearing loss increased rating claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection for that 
disability.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the left ear hearing loss 
initial increased rating claim.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
left ear hearing loss disability is found in the reports of 
the VA audiometric examinations conducted in January 2008, 
and February 2009.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

Service connection for left ear sensorineural hearing loss 
was established by a March 2008 rating decision; an initial 
zero percent evaluation has been in effect since December 26, 
2007.  (The appellant is only service-connected for left ear 
hearing loss.)  The appellant contends that he is entitled to 
a compensable evaluation for his left ear hearing loss 
disability.  The appellant testified at his July 2009 Travel 
Board hearing that he was unable to hear out of his left ear.  
He said that his left ear hearing loss affected him at work 
because he was unable to comprehend everything that was said 
during meetings and that he would misunderstand things said 
during meetings.  The appellant testified that he felt that 
his left ear hearing loss disability made it harder for him 
to do his job.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

As noted above, the appellant is service-connected for 
hearing loss in only one ear.  In such cases, the disability 
is evaluated as a paired organ.  Specifically, where there is 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of nonservice-connected 
disability that is not the result of a veteran's own willful 
misconduct, the rate of compensation shall be paid as if the 
combination of the disabilities was the result of service-
connected disability.  See 38 U.S.C.A. § 1160(a)(3); see also 
VAOPGCPREC 32-97.

The implementing regulation regarding hearing loss in one ear 
provides that a claimant must have a service-connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  See 
38 C.F.R. § 3.383(a)(3).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 
38 C.F.R. § 4.85(f).  The service-connected ear must then 
either have a numeric value of either X or XI, as determined 
by either Table VI, or Table VIA, in order to considered as 
compensable.  See 38 C.F.R. § 4.85, Table VII (combination of 
Level I and either Level X or Level XI results in a 10 
percent rating).  As the following discussion will show, the 
evidence of record does not demonstrate that the appellant 
had a compensable disability rating for his service-connected 
left ear at any time during the pendency of his claim. 

The appellant underwent a VA audiometric evaluation in 
January 2008, pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
5
15
25
15
Left
35
25
35
55
38

Speech recognition ability was 94 percent in the right ear 
and 94 percent in the left ear.

The findings on the January 2008 VA audiometric examination 
yield in a corresponding designation of Level I hearing 
acuity in the right ear (not service-connected) and Level I 
hearing acuity in the left ear.  These findings result in a 
noncompensable disability evaluation.  38 C.F.R. § 4.85, 
Tables VI and VII.

The appellant most recently was afforded a VA audiometric 
evaluation in February 2009, pure tone thresholds, in 
decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
20
20
20
20
20
Left
60
45
40
50
49

Speech recognition ability was 96 percent in the right ear 
and 76 percent in the left ear.

The findings on the February 2009 VA audiometric evaluation 
yield a corresponding designation of Level III hearing acuity 
in the left ear and Level I hearing acuity in the right ear 
(not service-connected).  Pursuant to these findings, the RO 
continued the noncompensable disability evaluation that the 
appellant contends is insufficient.  38 C.F.R. § 4.85, Tables 
VI and VII.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the pure tone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of a veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of a veteran's hearing disability was 
somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the VA examiners of January 2008, and February 
2009 noted the only effects on the appellant's daily life 
were his complaints of difficulty hearing using the phone in 
the left ear and difficulty in understanding what was said in 
conversations taking place in noise.  The appellant is 
employed; he testified that that his hearing loss interfered 
with his ability to comprehend during meetings at work.  
Thus, the two VA examination reports did include information 
concerning how the appellant's hearing impairment affected 
his daily functioning.  Further, the appellant was given the 
opportunity to provide additional evidence in that regard at 
his Travel Board hearing and through his lay statements. 

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record does not support an evaluation in excess 
of zero percent for his left ear hearing loss disability at 
any time.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.85, Table VII, a zero percent evaluation 
is assigned where hearing is at Level III or less for one ear 
and Level I for the other.  Under the current regulations, a 
zero percent rating is yielded by each one of the two VA 
audiometric examination results.  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board must accordingly find that the 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation for his left ear hearing 
loss disability.

Neither the statements and testimony of appellant nor the 
evidence of record reasonably raise the question of whether 
the appellant is unemployable due to his left ear hearing 
loss disability.  Therefore a claim for a total rating based 
on individual unemployability is not part and parcel of the 
left ear hearing loss increased disability rating claim.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the left ear 
hearing loss disability at issue in this case.  The Board has 
not found any further variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
service-connected disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left ear hearing loss disability addressed above 
has presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case for the left ear hearing loss 
disability is inadequate.  As discussed above, there are 
higher ratings for hearing loss, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization or extended 
treatment for his service-connected left ear hearing loss, 
and he has not demonstrated marked interference with 
employment due to such disability.  

There is no objective evidence of any symptoms due to the 
service-connected left ear hearing loss disability that are 
not contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

The findings needed for a compensable evaluation have not 
been demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of zero percent for the 
appellant's left ear hearing loss disability, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (2001).


ORDER

Entitlement to an initial compensable evaluation for the left 
ear hearing loss disability is denied.


REMAND

The appellant submitted a timely NOD, in July 2009, in which 
he referred to disagreement with the denial by the RO of his 
claim for service connection for left ear cholesteatoma with 
vertigo.  Because the RO did not subsequently issue an SOC 
addressing that service connection issue, the Board must 
remand the issue to the RO for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

The RO should re-examine the appellant's 
claim of entitlement to service 
connection for left ear cholesteatoma 
with vertigo.  If no additional 
development is required, the AMC/RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the appellant's withdrawal of the 
NOD.  If, and only if, the appellant 
files a timely substantive appeal, should 
this issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


